DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/25/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the general formula" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend from claim 1 and are indefinite based on their dependencies.
Claim 11 recites the limitation "the general formula" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-22 depend from claim 11 and are indefinite based on their dependencies.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 19, and 22 are rejected under 35 U.S.C. 102(b) as being anticipated by an article to “All-Vacuum-Deposited Stoichiometrically Balanced Inorganic Cesium Lead Halide Perovskite Solar Cells with Stabilized Efficiency Exceeding 11%” (hereinafter Chen).
Regarding claims 1-3 and 7-8, Chen discloses a CsPbI3 or  CsPbI2Br thin film (claimed inorganic perovskite material having a general formula A+B+XY2, i.e., CsPbBrI2) is applied on a glass substrate as recited in claims 1 and 8 (See Device Preparation Section at Page 5). Chen discloses that the thin film comprises a molar ratio of 0.5:1 of PbI2:CsI (See Device Preparation Section at Page 5), the molar ratio of CsI:PbI2 is equivalent to 2:1 (1:0.5) as recited in claim 1. The cesium iodide (CsI) of Chen fulfills the claimed first metal salt comprising cesium (Cs) first monovalent metal cation and iodide (I) first monovalent anion as recited in claim 1-2 and 7. The lead iodide (PbI2) of Chen fulfills the claimed second metal salt comprising lead (Pb) second monovalent metal cation and iodide (I2) second monovalent anion as recited in claim 1, 3, and 7.
Regarding claims 9-10, Chen discloses an inorganic perovskite material having a general formula A+B+XY2 as claimed i.e., CsPbBrI2. The inorganic perovskite material of Chen is structurally same as the claimed inorganic perovskite material. Therefore, the inorganic perovskite material of Chen inherently has the same or substantially same absorbance properties as recited in the instant claims. It has been held by that that structurally similar compounds are generally expected to have similar properties. In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Regarding claims 11-12 and 22, claim 1 is incorporated herein as set forth above. Chen discloses that the CsPbI3 or CsPbI2Br thin film is form from a solution processed mixed of PbI2 and CsBr (See bottom of right column at page 2). Chen discloses that the conventional method of preparing perovskite film coated from a solution mixture of two precursors (See bottom of right column at page 1). The solution mixture of two precursors of PbI2 and CsBr fulfill the steps of dissolving a first metal salt and a second metal salt in a solvent. Chen discloses that the molar ratio of the first metal salt to second metal salt is 1:0.5 (See Device Preparation Section at Page 5), that is equivalent to a molar ratio of 2:1 as claimed. Chen further discloses that the solution is deposited on a glass substrate to form the CsPbI3 or CsPbI2Br thin film and thermal anneal at 260ºC in a high-vacuum chamber as recited in claims 11-12 and 22 (See Device Preparation Section at Page 5).  
Regarding claim 19, Chen discloses an inorganic perovskite material having a general formula A+B+XY2 as claimed i.e., CsPbBrI2. The inorganic perovskite material of Chen is structurally same as the claimed inorganic perovskite material. Therefore, the inorganic perovskite material of Chen inherently has the same or substantially same absorbance properties as recited in the instant claims. It has been held by that that structurally similar compounds are generally expected to have similar properties. In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to the above claims, and further in view of CN 106745204 A (hereinafter Cao).
Chen is relied upon as set forth above.  
With respect to claim 4, Chen does not disclose inorganic perovskite material further comprising a stabilizer.   
In the same field of endeavor, Cao discloses an inorganic perovskite CsPbX3 where X can be Cl, Br, or I and a method of making the same (See Abstract). Cao discloses that the inorganic perovskite comprises a cesium source including CsI or CsBr, a lead source including PbI, an organic solvent and a stabilizer including oleylamine or oleic acid (See [0009], [0012], [0013], [0015], [0016]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate a stabilized of Cao into the inorganic perovskite material of Chen in order to provide stability. 
Regarding claim 20, Chen does not discloses a dimethylformamide (DMF) solvent. Cao discloses an organic solvent including N,N-dimethylformamide (DMF) (See [0015]). It would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate a DMF solvent of Cao to the precursor solution of Chen because DMF solvent is known and used in the art to formula inorganic perovskite material. 
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen is relied upon as set forth above.  
With respect to claim 13, Chen does not disclose preparing a precursor solution in a solvent is at a temperature from 60-80ºC and dispersing the precursor solution on a substrate is at less than 110ºC. However, it would have been obvious for a skilled artisan to prepare Chen’s inorganic perovskite material at the claimed temperature. It would have been obvious for a skilled artisan to disperse the precursor solution on a substrate is at room temperature (25ºC), i.e., less than 110ºC a claimed. Additionally, it would have been obvious for a skilled artisan to preparing the precursor solution in a solvent is at elevated temperature in order to dissolve the metal salt easier. 
Regarding claim 21, Chen does not disclose applying the precursor solution on the substrate by spin coating method. However, it is the Examiner’s position that any known coating method such as spin coating, spray coating, printing, etc., can be used to apply the precursor solution on the substrate. Therefore, the instant claim is considered as a design choice and any desired coating method can achieve the same function. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 5 and 14 (and dependent claims 6 and 15-18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 14, currently there is no prior art alone or in combination that teaches or suggest a stabilizer of 1-(3-sulfopropyl) pyridinium hydroxide inner salt as required in the instant claims.
Claims 6 and 15-18 dependent from claims 5 and 14 and are allowable based on their dependencies.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761